Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 01/29/20.
Claims 1-16 are under examination.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 01/29/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The drawings filed on 01/29/20 are accepted by the examiner.

Specification
7.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
8.	      The abstract of the disclosure is objected to because it contains the phrase, “invention” in line 1, which can be implied.  Correction is required.  See MPEP § 608.01(b). It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claims Objections 
9.	Claims 1 & 13 are objected to because of minor informalities:
10.       Claim 1, in part, recites, “…a first user equipment, UE, device wherein …” in the preamble (in line 1). It’s suggested to change to “a first user equipment (UE) device, wherein.. ”
13 is also objected for the same reason as claim 1 above. 

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


13.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KDDI et al. (hereinafter referred as KDDI) NPL Document, “proposal of potential LTE enhancements for Aerial Vehicles ”, Hangzhou, China; 19 May 2017 (as disclosed in the IDS).
Regarding claim 1: KDDI discloses a method of reducing interference in a mobile communication system caused by a first user equipment, UE, device operating in a cell at a significantly higher altitude than other UE devices in the cell so as to cause interference (See in particular paragraphs 1 .Introduction; 2.Discussion; 2.1 Experimental drone trial; 2.2.2, Solution #2-3, "While a drone is flying in the air..., UE may be suffered from interference from many neighbor cells"), the method comprising:
detecting that the first UE device is operating at an altitude considered by the mobile communication system to be an extraordinary altitude (See in particular the paragraphs 2.2 Potential enhancement; 2.2.1 Detect the altitude, Solutions #1 -1, #1 -2, #1 -3, Proposal 2; if a drone is fling to a higher altitude, it can detect a cell which is not included in the neighbor cell list from the serving cell as shown in FIG. 6); and
(See in particular the paragraphs 2.2. Potential enhancement; 2.2.2    Avoid handover failure, Solutions #2-1, -#2-2 and #2-3, "when a drone is flying, joint transmission/reception is activated to reduce interferences", Proposal 3: "Introduce the following three mechanism to avoid handover failure: - change the handover related parameters (time to trigger, event threshold, ...etc.); - introduce handover prohibit timer mechanism; - activate joint transmission").
Regarding claim 2: KDDI discloses a method of reducing interference in a mobile communication system.
Furthermore, KDDI discloses a method, wherein the first UE device reports its altitude to a serving base station if it exceeds a predetermined altitude (See Section 1; higher altitude up to 100m).
Regarding claim 3: KDDI discloses a method of reducing interference in a mobile communication system.
Furthermore, KDDI discloses a method, wherein the predetermined altitude is configurable by a network operator (See Section 2; a UE or eNB).
Regarding claim 4: KDDI discloses a method of reducing interference in a mobile communication system.
Furthermore, KDDI discloses a method, wherein cellular coverage provided by the mobile communication system is subdivided into coverage layers and the mobile communication system detects when the first UE device transitions from a low altitude layer to a high altitude layer resulting in a handover procedure being performed (See FIG. 4 & Section 2.2.1; From Figure4, if drone flies to higher altitude, drone detects more neighbor cells compared to the numbers of UE on the ground, so if UE counts the number of detected cells and monitoring the increasing ratio, then it can detect its altitude).
14.	Claims 13-14 & 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huawei et al. (hereinafter referred as Huawei) NPL document, “Mobility Enhancement for Drones” Hangzhou, China; 6 May 2017 (as disclosed in the IDS).
Regarding claim 13: Huawei discloses a method of operating an unmanned aerial vehicle incorporating a cellular mobile communication user equipment, UE, device (See Introduction; Aerial vehicle (i.e., drone)) wherein the UE is configured to transmit an altitude measurement to a serving base station after a trigger event has been detected (See section 2.1 & Observation 2; a handover is triggered by the measurement report sent to eNB by the UE to perform random access to target cell. A drone is a specific UE which can fly and has positioning ability and reports location information including altitude information).
Regarding claim 14: Huawei discloses a method of operating an unmanned aerial vehicle.
Furthermore, Huawei discloses an unmanned aerial vehicle, wherein the trigger event is at least one of exceeding a predetermined altitude threshold, receiving a control message from the serving base station and entering a network access region satisfying a predetermined condition (See Section 2.1; handover command).
Regarding claim 16: Huawei discloses a method of operating an unmanned aerial vehicle.
Furthermore, Huawei discloses an unmanned aerial vehicle, wherein the extraordinary altitude is an altitude higher than a mounting altitude of a base station antenna or an altitude of a remote radio head (See Section 2.3; maximum Drone UE flying altitude is 150 m).




Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over KIDD, in view of Brennan et al. (hereinafter referred as Brennan) US Patent Application Publication no. 2017/0150373 A1.
	Regarding claim 5: KIDD discloses all the limitations of the claimed inventions with an exception of wherein a base station of the mobile communication system determines the altitude of the first UE device by determining an angle of a radio beam oriented towards the first UE device. 
However, Brennan from the same field of endeavor discloses wherein a base station of the mobile communication system determines the altitude of the first UE device by determining an angle of a radio beam oriented towards the first UE device (See FIG. 5, Para. 0037 & 0045; determining the locations and altitude of the antennas associated with the bases stations basd on the direction of travel).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein a base station of the mobile communication system determines the altitude of the first UE device by determining an angle of a radio beam oriented towards the first UE device as taught by Brennan in the system of KIDD, to enhance the adaptive control for the directional pattern of the UAV’s antenna (See Brennan; Para. 0015; lines 8-9).
Regarding claim 6: The combination of KIDD and Brennan discloses a method of reducing interference in a mobile communication system.
Furthermore, Brennan discloses a method, wherein the mobile communication system varies what is considered to be an extraordinary altitude by maintaining a database of altitudes (See Para. 00209; storage device of the UE).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the mobile communication system varies what is considered to be an extraordinary altitude by maintaining a database of altitudes considered to be extraordinary altitudes for particular locations or cells as taught by Brennan in the system of KIDD, to enhance the adaptive control for the directional pattern of the UAV’s antenna (See Brennan; Para. 0015; lines 8-9).
Regarding claim 7: The combination of KIDD and Brennan discloses a method of reducing interference in a mobile communication system.
Furthermore, Brennan discloses a method, wherein a base station serving the first UE device exchanges information with one or more neighbouring base stations, informing the one or more neighbouring base stations of resource occupation data of the first UE device for enabling the at least one neighbouring base stations to perform detection and measurement of signals originating from the first UE device (See Para. 0039; exchanging signal strength measurement such as SINR).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein a base station serving the first UE device exchanges information with one or more neighbouring base stations, informing the one or more neighbouring base stations of resource occupation data of the first UE device for enabling the at least one neighbouring base stations to perform detection and measurement of signals originating from the (See Brennan; Para. 0015; lines 8-9).
Regarding claim 8: The combination of KIDD and Brennan discloses a method of reducing interference in a mobile communication system.
Furthermore, Brennan discloses a method, wherein the exchange is performed by sending a request message including at least one of an identifier of the first UE device, an identifier of the serving cell, at least one interference threshold value (See Para. 0044; cell identifier).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the exchange is performed by sending a request message including at least one of an identifier of the first UE device, an identifier of the serving cell, at least one  as taught by Brennan in the system of KIDD, to enhance the adaptive control for the directional pattern of the UAV’s antenna (See Brennan; Para. 0015; lines 8-9).
Regarding claim 9: The combination of KIDD and Brennan discloses a method of reducing interference in a mobile communication system.
Furthermore, KIDD discloses a method, wherein the one or more neighbouring base stations transmit messages to the serving base station reporting a degree of interference caused by the first UE device (See Section 2.2.2; interference from many neighbouring cells).

17.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over KIDD, in view Huawei.
	Regarding claim 11: KIDD discloses all the limitations of the claimed inventions with an exception of wherein a serving cell base station reduces interference caused by the first UE device by performing triggering handover of the first UE device to another cell or frequency.
However, Huawei from the same field of endeavor discloses wherein a serving cell base station reduces interference caused by the first UE device by performing triggering handover of the first UE device to another cell or frequency (See Section 2.1; Then the eNB sends a handover command to the UE to trigger the UE performs random access to target cell).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein a serving cell base station reduces interference caused by the first UE device by performing triggering handover of the first UE device to another cell or frequency as taught by Huawei in the system of KIDD, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 12: The combination of KIDD and Huawei discloses a method of reducing interference in a mobile communication system.
Furthermore, Huawei discloses a method, wherein the first UE device reports its capability for performing altitude related interference suppression to the serving cell (See Section 2.1;  drone is a specific UE which can fly automatically or under control, it means a drone can know the flying path information, e.g. 3D flying direction, critical midway location and 3D velocity. And usually a drone has positioning ability and it can report location information including altitude information).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the first UE device reports its capability for performing altitude related interference suppression to the serving cell as taught by Huawei in the system of KIDD, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).

18.	Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over KIDD, in view of Declerck et al. (hereinafter referred as Declerck) US Patent Application Publication no. 2006/0128312 A1.
Regarding claim 15: KIDD discloses all the limitations of the claimed inventions with an exception of wherein the altitude measurement is transmitted periodically in accordance with a schedule.
However, Declerck from the same field of endeavor discloses wherein the altitude measurement is transmitted periodically in accordance with a schedule (See Para. 0037; the mobile station periodically send signal strength measurements to the RNC (i.e., base station)).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the altitude measurement is transmitted periodically in accordance with a schedule as taught by Declerck in the system of KIDD increase the overall system capacity by reducing interference (i.e., noise to other mobile station) (See Declerck; Para. 0004; lines 5-6).


Allowable Subject Matter
19.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
20.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Haynes et al. 2003/0164794 A1 (Title: Over the horizon communications network and method) (See abstract, Para. 0034-0036 & 0045).
	B.	Lee et al. 2018/0155024 A1 (Title: Unmanned Aerial vehicle) (See FIG. 1, Para. 0003-0006 & 0064-0065).
	C.	De Rosa et al. 2018/0375568 A1 (Title: Maintaining network connectivity of aerial devices during unmanned flight) (See Para. 0038, 0074 & 0117).
	
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469